          Case 3:19-cv-02066-JAH-LL Document 3 Filed 05/14/20 PageID.20 Page 1 of 5


1
2
3
4
5
6
7                               UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10   TONY TALEFF,                                           Case No.: 19cv2066-JAH (LL)
11                                         Plaintiff,
                                                            ORDER DENYING MOTION FOR
12   v.                                                     LEAVE TO PROCEED IN FORMA
                                                            PAUPERIS; AND SUA SPONTE
13   MARCIA LYNN SATTGAST TALEFF;
                                                            DISMISSING PLAINTIFF’S
     REDONDO BEACH UNIFIED SCHOOL
14                                                          COMPLAINT FOR FAILURE TO
     DISTRICT,
                                                            STATE A CLAIM
15                                      Defendants.
16
17                                         INTRODUCTION
18            On October 28, 2019, Plaintiff Tony Taleff (“Plaintiff”), proceeding pro se, filed a
19   complaint along with a motion for leave to proceed in forma pauperis (“IFP”), pursuant to
20   28 U.S.C. § 1915(a). See Doc. Nos. 1, 2. After a careful review of the pleadings and for the
21   reasons set forth below, the Court (1) DENIES Plaintiff’s motion for leave to proceed IFP
22   [Doc. No. 2]; and (2) Sua sponte DISMISSES Plaintiff’s complaint [Doc. No. 1], without
23   prejudice.
24                                            DISCUSSION
25   I.       Plaintiff’s IFP Motion
26            All parties instituting any civil action, suit or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28

                                                        1
      Case 3:19-cv-02066-JAH-LL Document 3 Filed 05/14/20 PageID.21 Page 2 of 5


1    $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if she is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Courts grant leave to proceed IFP when
5    plaintiffs submit an affidavit, including a statement of all of their assets, showing the
6    inability to pay the statutory filing fee. See 28 U.S.C. § 1915(a).
7          In support of his IFP motion, Plaintiff submitted an application to proceed in this
8    Court without paying fees or costs. See Doc. No. 2. The application states Plaintiff is
9    unemployed and does not receive an income from any source. Id. at 1-2. Plaintiff reports
10   $2,300.00 in assets and $140.00 in his bank account. Furthermore, Plaintiff lists an average
11   monthly expense of $2,470.00, however, Plaintiff fails to explain how he is able to cover
12   his monthly expenses without an income source. Id. at 4-5. Based upon the information
13   presented by Plaintiff, the Court is unable to determine whether or not Plaintiff can afford
14   the required filing fee to pursue the instant action.
15   II.   Sua Sponte Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
16         A. Standard of Review
17         Even if Plaintiff paid the filing fee or had sufficiently demonstrated his indigence,
18   his complaint would still be dismissed. Notwithstanding payment of any filing fee or
19   portion thereof, a complaint filed by any person proceeding in forma pauperis pursuant to
20   28 U.S.C. § 1915(a) is subject to a mandatory sua sponte review and dismissal by the court
21   to the extent it is “frivolous, malicious, fail[s] to state a claim upon which relief may be
22   granted, or seek[s] monetary relief from a defendant immune from such relief.” 28 U.S.C.
23   § 1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of
24   28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners.”). “[S]ection 1915(e) not only
25   permits, but requires, a district court to dismiss an in forma pauperis complaint that fails
26   to state a claim.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc). Here,
27   even assuming that Plaintiff were entitled to proceed IFP, his complaint is subject to
28   dismissal because Plaintiff fails to state a claim upon which relief may be granted.

                                                    2
      Case 3:19-cv-02066-JAH-LL Document 3 Filed 05/14/20 PageID.22 Page 3 of 5


1           “The standard for determining whether a plaintiff has failed to state a claim upon
2    which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
3    Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
4    1108, 1112 (9th Cir. 2012). To survive a motion to dismiss, the complaint must contain “a
5    short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
6    R. Civ. P. 8(a)(2). “[A] complaint must contain sufficient factual matter, accepted as true,
7    to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
8    (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)).
9           B. Analysis
10          Upon review of the complaint, the Court struggles to comprehend Plaintiff’s
11   plausible allegations. A complaint is facially plausible when the facts alleged allow “the
12   court to draw reasonable inferences that the defendant is liable for the misconduct alleged.”
13   Ashcroft, 556 U.S. at 678. Here, Plaintiff’s complaint alleges two causes of action: 42
14   U.S.C § 1985(3) and 42 U.S.C § 1983.
15          Section 1985(3), prohibits conspiracies to interfere with an individual’s civil rights.
16   To state a cause of action, plaintiff must allege: (1) a conspiracy; (2) to deprive any person
17   or class of persons of the equal protection of the laws; (3) an act done by one of the
18   conspirators in furtherance of the conspiracy; and (4) a personal injury, property damage,
19   or deprivation of any right or privilege of a citizen of the United States. Gillispie v. Civiletti,
20   629 F.2d 637, 641 (9th Cir. 1980). The Ninth Circuit has held that a claim under § 1985
21   must allege specific facts to support the allegation that defendants conspired together.
22   Karim-Panahi, 839 F.2d at 626. A mere allegation of conspiracy without factual specificity
23   is insufficient to state a claim. Id. Here, Plaintiff fails to state a cause of action or claim for
24   relief under Section 1985. Plaintiff’s complaint lists a series of unfortunate events and, as
25   a result, concludes that Defendants have therefore conspired. The alleged facts merely
26   speculate and fail to contain specific facts to state a cognizable conspiracy claim. See
27   Harris v. Roderick, 126 F.3d 1189, 1196 (9th Cir. 1997) (holding that to state a sufficient
28   claim, plaintiff must plead facts to show how the Defendants conspired and how the

                                                     3
      Case 3:19-cv-02066-JAH-LL Document 3 Filed 05/14/20 PageID.23 Page 4 of 5


1    conspiracy led to a deprivation of his constitutional rights). Therefore, Plaintiff fails to state
2    a claim on which relief can be granted under 42 U.S. Code § 1985(3).
3           Section 1983, allows an individual to bring an action for the deprivation of civil
4    rights, which provides in relevant part: “[e]very person, under color of any statute,
5    ordinance, regulation, custom or usage, of any State or Territory or the District of
6    Columbia, subjects, or causes to be subjected, any citizen of the United States or other
7    person within the jurisdiction thereof to the deprivation of any rights, privileges, or
8    immunities secured by the Constitution and laws, shall be liable to the party injured ….”
9    42 U.S.C § 1983. A plaintiff must allege facts from which it may be inferred (1) he was
10   deprived of a federal right, and (2) a person or entity who committed the alleged violation
11   acted under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Here, the Court is
12   unable to infer a deprivation of federal right, nor a violation of state law. Plaintiff once
13   again states a series of unfortunate events and circumstances that he has encountered.
14   However, there is no reasoning or explanation as to how these circumstances can give rise
15   to a cause of action or how any of the unfortunate circumstances are related to the named
16   Defendants. Additionally, there have been no facts alleged indicating how either of the
17   named Defendants acted under the color of California law. In fact, the alleged violations,
18   pleaded by Plaintiff, are caused by neither of the Defendants listed in the complaint.
19   Accordingly, Plaintiff fails to state a claim upon which relief can be granted under 42 U.S.
20   Code § 1983.
21   III.   Leave to Amend
22          Dismissal of a complaint is appropriate where the complaint fails to state a claim
23   supportable by a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696,
24   699 (9th Cir. 1988). However, courts generally grant leave to amend unless amendment
25   would be futile. Townsend v. Univ. Of Alaska, 543 F.3d 478, 485 (9th Cir. 2008). Although
26   the Court has serious doubts in Plaintiff’s ability to state a cognizable claim, the Court will
27   provide Plaintiff with an opportunity to file an amended complaint. Plaintiff must include
28   a short and plain statement that entitles Plaintiff to relief. See Fed. R. Civ. P. 8(a)(2). In

                                                     4
      Case 3:19-cv-02066-JAH-LL Document 3 Filed 05/14/20 PageID.24 Page 5 of 5


1    addition, Plaintiff must indicate what relief he is seeking from the Court. See Fed. R. Civ.
2    P 8(a)(3).
3                                 CONCLUSION AND ORDER
4          Based on the foregoing, the Court hereby:
5                 1. DENIES Plaintiff’s Motion to Proceed IFP, pursuant to 28 U.S.C. §
6                    1915(a) [Doc No. 2];
7                 2. Sua sponte DISMISSES this action without prejudice due to Plaintiff’s
8                    failure to state a claim [Doc. No. 1]; and
9                 3. Plaintiff may file a First Amended Complaint on or before July 17, 2020.
10         IT IS SO ORDERED.
11
12
13   DATED: May 14, 2020
14
                                                   _________________________________
15
                                                   Hon. John A. Houston
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
